Exhibit 10.2

NISOURCE INC.

PURCHASE AGREEMENT

$350,000,000

3.650% Senior Notes due 2023

Purchase Agreement

June 6, 2018

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

MUFG Securities Americas Inc.

1221 Avenue of the Americas, 6th Floor

New York, New York 10020

As Representatives of the

      several Initial Purchasers listed

      in Schedule 1 hereto

Ladies and Gentlemen:

NiSource Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representatives (the
“Representatives”), $350,000,000 principal amount of its 3.650% Senior Notes due
2023 (the “Securities”). The Securities will be issued pursuant to an Indenture
dated as of November 14, 2000, among NiSource Finance Corp., an Indiana
corporation, the Company and The Chase Manhattan Bank, as original trustee
(“Original Trustee”), as supplemented by a First Supplemental Indenture dated as
of November 14, 2000, among NiSource Finance Corp., an Indiana corporation, the
Company and the Original Trustee, a Second Supplemental Indenture, dated as of
November 30, 2017, and to be further supplemented by a Third Supplemental
Indenture, to be dated as of June 11, 2018, between the Company and The Bank of
New York Mellon, as successor trustee (the “Trustee”) (as supplemented, the
“Indenture”).



--------------------------------------------------------------------------------

The Company hereby confirms its agreement with the several Initial Purchasers
concerning the purchase and resale of the Securities, as follows:

1. Offering Memorandum and Transaction Information.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum, dated June 6, 2018, including the documents incorporated by
reference therein as of the date hereof (the “Preliminary Offering Memorandum”),
and will prepare an offering memorandum, dated June 6, 2018, including the
documents incorporated by reference therein as of the date hereof (the “Offering
Memorandum”), setting forth information concerning the Company and the
Securities. The Company has also prepared a pricing term sheet, dated the date
hereof, describing the terms of the Securities (the “Pricing Term Sheet”).
Copies of the Preliminary Offering Memorandum have been, and copies of the
Offering Memorandum will be, delivered by the Company to the Initial Purchasers
pursuant to the terms of this purchase agreement (this “Agreement”). The Company
hereby confirms that it has authorized the use of the Preliminary Offering
Memorandum, the Pricing Term Sheet, the other information contained in the
Pricing Disclosure Package (as defined below) and the Offering Memorandum in
connection with the offering and resale of the Securities by the Initial
Purchasers in the manner contemplated by this Agreement. References herein to
the Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Offering Memorandum shall be deemed to refer to and include any document
incorporated by reference therein and any reference to “amend,” “amendment” or
“supplement” with respect to the Preliminary Offering Memorandum or the Offering
Memorandum shall be deemed to refer to and include any documents filed after
such date and incorporated by reference therein. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Preliminary
Offering Memorandum.

At or prior to the time when sales of the Securities were first made, which time
for purposes of this Agreement is 4:55 p.m. New York City time on the date of
this Agreement (the “Time of Sale”), the Company had prepared the following
information (collectively, the “Pricing Disclosure Package”): the Preliminary
Offering Memorandum and the Pricing Term Sheet, each as supplemented and amended
by the other written communications also listed on Annex A hereto.

Holders of the Securities (including the Initial Purchasers and their direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company will agree to file one or more registration
statements with the Securities and Exchange Commission (the “Commission”)
providing for the registration under the Securities Act of the Securities or the
Exchange Securities referred to (and as defined) in the Registration Rights
Agreement.

 

2



--------------------------------------------------------------------------------

2. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 99.254% of the principal amount thereof plus accrued interest, if any,
from the Closing Date. The Company will not be obligated to deliver any of the
Securities except upon payment for all the Securities to be purchased as
provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Pricing Disclosure Package.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”), and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(c) and 6(d), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto).

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser that is
a QIB and that any such affiliate may offer and sell Securities purchased by it
to or through any Initial Purchaser.

 

3



--------------------------------------------------------------------------------

(e) Payment for and delivery of the Securities will be made at the offices of
Hunton Andrews Kurth LLP at 10:00 A.M., New York City time, on June 11, 2018, or
at such other time or place on the same or such other date, not later than the
fifth business day thereafter, as the Representatives and the Company may agree
upon in writing. The time and date of such payment and delivery is referred to
herein as the “Closing Date.”

(f) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the
Representatives against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representatives not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date.

(g) The Company acknowledges and agrees that each Initial Purchaser is acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Company or any other
person. Additionally, neither the Representatives nor any other Initial
Purchaser is advising the Company or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Representatives or any Initial Purchaser of the Company and the transactions
contemplated hereby or other matters relating to such transactions will be
performed solely for the benefit of the Representatives or such Initial
Purchaser, as the case may be, and shall not be on behalf of the Company or any
other person.

3. Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a) Preliminary Offering Memorandum, Pricing Disclosure Package and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Pricing Disclosure Package, at the Time of Sale, did not, and at the Closing
Date, will not, and the Offering Memorandum, in the form first used by the
Initial Purchasers to confirm sales of the Securities and as of the Closing
Date, will not, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company makes no representation or warranty with respect to any statements
or omissions made in reliance upon and in conformity with information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representatives expressly for use in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

 

4



--------------------------------------------------------------------------------

(b) Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i) and (ii)
below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Pricing Disclosure Package, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Pricing Disclosure Package at the Time of Sale, did not, and
at the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Pricing Disclosure Package and the Offering Memorandum, when filed with the
Commission, complied in all material respects with the applicable provisions of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations of the Commission thereunder, and as of such time of
filing, when read together with the Preliminary Offering Memorandum and any
Issuer Written Communication, none of such documents contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading; and any further documents so filed and
incorporated by reference in the Offering Memorandum or any further amendment or
supplement thereto, when such documents are filed with the Commission, will
comply in all material respects with the applicable provisions of the Exchange
Act and the rules and regulations of the Commission thereunder and, when read
together with the Offering Memorandum as it otherwise may be amended or
supplemented, will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) Organization and Good Standing. The Company has been duly incorporated and
is a validly existing corporation in good standing under the laws of the State
of Delaware, with power and authority (corporate and other) to own its
properties and conduct its business as described in the Pricing Disclosure
Package and the Offering Memorandum; and the Company is duly qualified to
transact business as a foreign corporation in good standing in all other
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, or is subject to no material liability or
disability by reason of the failure to be so qualified in any such jurisdiction.

 

5



--------------------------------------------------------------------------------

(e) Significant Subsidiaries. Each significant subsidiary (within the meaning of
Rule 1-02(w) of Regulation S-X of the Commission) of the Company (each direct
and indirect significant subsidiary of the Company being hereinafter referred to
as a “Significant Subsidiary” and all such direct and indirect significant
subsidiaries of the Company being hereinafter referred to collectively as the
“Significant Subsidiaries”) has been duly incorporated or duly formed and is a
validly existing corporation or limited liability company, as the case may be,
in good standing under the laws of the jurisdiction of its incorporation or
formation, with power and authority (corporate or limited liability, and other)
to own its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum; and each Significant Subsidiary
is duly qualified to do business as a foreign corporation or limited liability
company, as the case may be, in good standing in all other jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, or is subject to no material liability or disability by
reason of the failure to be so qualified in any such jurisdiction; all of the
issued and outstanding capital stock or other equity interests of each
Significant Subsidiary has been duly authorized and validly issued and is fully
paid and, to the extent applicable, nonassessable; and except as otherwise
disclosed in the Pricing Disclosure Package and the Offering Memorandum, all of
the capital stock or other equity interests of each Significant Subsidiary is
owned by the Company, directly or through subsidiaries, free from liens,
encumbrances and defects.

(f) No Consents Required. No consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by the Transaction Documents in
connection with the issuance and sale of the Securities by the Company, except
(i) with respect to the Exchange Securities under the Securities Act and the
Trust Indenture Act of 1939, as amended (the “Trust Indenture Act”), as
contemplated by the Registration Rights Agreement, (ii) such as may be required
under the Federal Power Act and (iii) under state securities laws.

(g) The Indenture and Securities. The Indenture has been duly authorized,
executed and delivered by the Company and conforms in all respects to the
applicable requirements of the Trust Indenture Act; the Securities have been
duly authorized, and when the Securities are delivered and paid for pursuant to
this Agreement on the Closing Date, the Securities will have been duly executed,
authenticated, issued and delivered and will conform to the descriptions thereof
contained in the Pricing Disclosure Package and the Offering Memorandum, and the
Indenture and the Securities will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles (collectively,
the “Enforceability Exceptions”); and the Indenture will conform to the
descriptions thereof contained in the Pricing Disclosure Package and the
Offering Memorandum.

(h) The Exchange Securities. On the Closing Date, the Exchange Securities will
have been duly authorized by the Company, and when duly executed, authenticated,
issued and delivered as contemplated by the Registration Rights Agreement, will
be duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and the
Exchange Securities will conform to the descriptions thereof contained in the
Pricing Disclosure Package and the Offering Memorandum.

 

6



--------------------------------------------------------------------------------

(i) Due Authorization. The Company has the full right, power and authority to
execute and deliver this Agreement, the Securities, the Exchange Securities and
the Registration Rights Agreement (collectively, the “Transaction Documents”)
and to perform its obligations hereunder and thereunder; and all action required
to be taken by it for the due and proper authorization, execution and delivery
of each of the Transaction Documents and the consummation of the transactions
contemplated thereby has been duly and validly taken.

(j) No Violation or Default. The execution, delivery and performance of the
Indenture, this Agreement, the Registration Rights Agreement and the issuance
and sale of the Securities, and the issuance and sale of the Exchange Securities
and compliance with the terms and provisions thereof will not result in a breach
or violation of any of the terms and provisions of, or constitute a default
under, (i) the charter or by-laws of the Company or any subsidiary of the
Company (each direct and indirect subsidiary of the Company being hereinafter
referred to as a “Subsidiary” and all such direct and indirect subsidiaries of
the Company being hereinafter referred to collectively as the “Subsidiaries”),
(ii) any statute or any rule, regulation or order of any governmental agency or
body or any court, domestic or foreign, having jurisdiction over the Company or
any Subsidiary or any of their properties, or (iii) any agreement or instrument
to which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of the properties of the Company or any
Subsidiary is subject, except in the case of clauses (ii) and (iii) where such
violation, breach or default would not, individually or in the aggregate, have a
material adverse effect on the condition (financial or other), business,
properties or results of operations of the Company and the Subsidiaries taken as
a whole (“Material Adverse Effect”) and would not materially and adversely
affect the ability of the Company to perform its obligations under the
Transaction Documents, or which would otherwise be material in the context of
the sale of the Securities; and the Company has full power and authority to
authorize, issue and sell the Securities as contemplated by this Agreement.

(k) Purchase Agreement and Registration Rights Agreement. This Agreement has
been duly authorized, executed and delivered by the Company; and the
Registration Rights Agreement has been duly authorized by the Company and on the
Closing Date will be duly executed and delivered by the Company; and, when duly
executed and delivered in accordance with its terms by each of the parties
thereto, this Agreement and the Registration Rights Agreement each will
constitute a valid and legally binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions, and except that rights to indemnity and contribution thereunder may
be limited by applicable law and public policy; and each of this Agreement and
the Registration Rights Agreement will conform in all material respects to the
descriptions thereof contained in the Pricing Disclosure Package and Offering
Memorandum.

(l) Title to Real and Personal Property. Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, the Company and the Subsidiaries
have good and marketable title to all real properties and all other properties
and assets owned by them, in each case free from liens, encumbrances and defects
that would materially interfere with the use made

 

7



--------------------------------------------------------------------------------

or to be made thereof by them or would, individually or in the aggregate, have a
Material Adverse Effect; and except as disclosed in the Pricing Disclosure
Package and the Offering Memorandum, the Company and the Subsidiaries hold any
leased real or personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or to be made
thereof by them or would, individually or in the aggregate, have a Material
Adverse Effect.

(m) Licenses and Permits. The Company and the Subsidiaries possess adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by them and have not
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that, if determined adversely to the
Company or any of the Subsidiaries, would, individually or in the aggregate,
have a Material Adverse Effect.

(n) Material Contingent Liability. Except as disclosed in the Pricing Disclosure
Package and the Offering Memorandum, neither the Company nor any Significant
Subsidiary has any material contingent liability.

(o) Legal Proceedings. Except as disclosed in the Pricing Disclosure Package and
the Offering Memorandum, there are no pending actions, suits, proceedings or
investigations against or affecting the Company or any Subsidiary or any of
their respective properties, assets or operations that could, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect or to
affect materially and adversely the ability of the Company to perform its
obligations under the Transaction Documents or which are otherwise material in
the context of the sale of the Securities; and, to the knowledge of the Company,
no such actions, suits, proceedings or investigations are threatened.

(p) Financial Statements. The financial statements of the Company included or
incorporated by reference in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum present fairly the financial
position of the entity presented and its consolidated subsidiaries as of the
dates shown and their results of operations and cash flows for the periods
shown, and, except as otherwise disclosed in the Pricing Disclosure Package and
the Offering Memorandum, such financial statements have been prepared in
conformity with generally accepted accounting principles in the United States
applied on a consistent basis with all other financial statements presented for
such entity; any schedules included or incorporated by reference in the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum present fairly the information required to be stated therein. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

(q) No Material Adverse Change. Except as disclosed in the Pricing Disclosure
Package and the Offering Memorandum, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum there has been no material
adverse change, nor any development or event involving a prospective material
adverse change, in the condition (financial or other), business, properties or

 

8



--------------------------------------------------------------------------------

results of operations of the Company and the Subsidiaries (as defined above)
taken as a whole, and, except as disclosed in or contemplated by the Pricing
Disclosure Package and the Offering Memorandum, there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

(r) Investment Company Act. The Company is not and, after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Pricing Disclosure Package and the Offering Memorandum, will
not be an “investment company” as defined in the Investment Company Act of 1940,
as amended.

(s) Disclosure Controls. The Company maintains a system of “disclosure controls
and procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is
designed to ensure that information required to be disclosed by the Company in
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
has carried out evaluations of the effectiveness of its disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.

(t) Accounting Controls. The Company maintains a system of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that complies with the requirements of the Exchange Act and has been designed
by, or under the supervision of, its principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles, including, but not limited to, internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(u) No Conflicts with Sanctions Laws. Neither the Company nor any of its
affiliates nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(v) No Unlawful Payments. Neither the Company nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company has
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expense relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

9



--------------------------------------------------------------------------------

(w) Compliance with Anti-Money Laundering Laws. The operations of the Company
and the Subsidiaries are and have been conducted at all times in material
compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company or
its Subsidiaries conducts business, the rules and regulations thereunder and any
applicable related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of the Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the best knowledge of the Company or any of the
Subsidiaries, threatened.

(x) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(y) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(z) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(aa) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 2(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Indenture under the Trust Indenture Act.

 

10



--------------------------------------------------------------------------------

4. Further Agreements of the Company. The Company covenants and agrees with each
Initial Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, the Pricing
Term Sheet, any Issuer Written Communication and the Offering Memorandum
(including all amendments and supplements thereto) as the Representatives may
reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum or, prior to the Closing
Date, filing with the Commission any document that will be incorporated by
reference therein, the Company will furnish to the Representatives and counsel
for the Initial Purchasers a copy of the proposed Offering Memorandum or such
amendment or supplement or document to be incorporated by reference therein for
review, and will not distribute any such proposed Offering Memorandum, amendment
or supplement or file any such document with the Commission to which the
Representatives reasonably object.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representatives and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representatives reasonably object.

(d) Pricing Disclosure Package. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which the Pricing
Disclosure Package as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Pricing Disclosure Package to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Pricing Disclosure Package (or any document to
be filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Pricing Disclosure Package as so amended
or supplemented (including such documents to be incorporated by reference
therein) will not, in the light of the circumstances under which they were made,
be misleading or so that the Pricing Disclosure will comply with law.

(e) Ongoing Compliance. If at any time prior to the Closing Date (i) any event
shall occur or condition shall exist as a result of which the Offering
Memorandum, as then amended or supplemented, would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement the Offering

 

11



--------------------------------------------------------------------------------

Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Representatives such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum (including such documents to be incorporated by reference) as so
amended or supplemented will not, in the light of the circumstances under which
they were made, be misleading or so that the Offering Memorandum will comply
with law. Neither the Representatives’ consent to, nor the Initial Purchasers’
delivery of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 6 hereof.

(f) Blue Sky Compliance. The Company will arrange for the qualification of the
Securities for sale under the laws of such jurisdictions as the Representatives
designate and will continue such qualifications in effect so long as required
for the distribution, provided that, in connection with such qualification, the
Company shall not be required to qualify as a foreign corporation or file a
general consent to service of process in any such jurisdiction.

(g) Fees and Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, any filing fees or other
expenses (including fees and disbursements of counsel) in connection with
qualification of the Securities for sale under the laws of such jurisdictions as
the Representatives may designate and the printing of memoranda relating
thereto, any fees charged by investment rating agencies for the rating of the
Securities, any applicable filing fee incident to, and the reasonable fees and
disbursements of counsel for the Initial Purchasers in connection with, any
review by the Financial Industry Regulatory Authority, Inc. of the Securities,
the fees and expenses of the Trustee and any paying agent (including related
fees and expenses of any counsel to such parties), any fees and expenses
incurred in connection with the listing of the Securities on The New York Stock
Exchange (“Stock Exchange”) and any travel expenses of its officers and
employees and any other expenses incurred by it in connection with attending or
hosting meetings with prospective purchasers of Securities.

(h) Clear Market. The Company will not offer, sell, contract to sell, pledge or
otherwise dispose of, directly or indirectly, or file with the Commission a
registration statement under the Securities Act relating to United States
dollar-denominated debt securities having a maturity of more than one year from
the date of issue or any series of preferred stock issued by the Company (other
than the perpetual preferred stock of the Company to be issued concurrently with
the Securities), or publicly disclose the intention to make any such offer,
sale, pledge, disposition or filing, without the prior written consent of the
Representatives, for a period beginning at the time of execution of this
Agreement and ending 90 days after the Closing Date, except as required by
(i) the Registration Rights Agreement and (ii) the Registration Rights Agreement
relating to the perpetual preferred stock of the Company to be issued
concurrently with the Securities.

(i) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

12



--------------------------------------------------------------------------------

(j) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(k) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(l) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(m) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Pricing Disclosure Package or the Offering Memorandum,
(iii) any written communication listed on Annex A, (iv) any written
communication prepared by such Initial Purchaser and approved by the Company in
advance in writing or (v) any written communication relating to or that contains
the terms of the Securities and/or other information that was included in the
Pricing Disclosure Package or the Offering Memorandum (including through
incorporation by reference).

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase the Securities on the Closing Date as provided herein is
subject to the performance by the Company of its covenants and other obligations
hereunder and to the following additional conditions:

(a) Comfort Letters. On the date of this Agreement, the Representatives shall
have received a letter, dated the date of delivery thereof, of Deloitte & Touche
LLP, confirming that they are an independent registered public accounting firm
within the meaning of the Securities Act and the applicable published rules and
regulations of the Commission thereunder and stating to the effect that:

 

13



--------------------------------------------------------------------------------

(i) in their opinion the financial statements and financial statement schedules
audited by them and incorporated by reference in the Preliminary Offering
Memorandum and the Offering Memorandum comply as to form in all material
respects with the applicable accounting requirements of the Securities Act and
the related published rules and regulations of the Commission thereunder;

(ii) they have performed the procedures specified by the Public Company
Accounting Oversight Board for a review of interim financial information as
described in AS 4105, Interim Financial Information on any unaudited financial
statements incorporated by reference in the Preliminary Offering Memorandum and
Offering Memorandum.

(iii) on the basis of the review referred to in clause (ii) above, a reading of
the latest available interim financial statements of the Company, inquiries of
officials of the Company who have responsibility for financial and accounting
matters and other specified procedures, nothing came to their attention that
caused them to believe that:

A. any material modifications should be made to such unaudited financial
statements incorporated by reference in the Preliminary Offering Memorandum and
Offering Memorandum for them to be in conformity with generally accepted
accounting principles;

B. if any unaudited “capsule” information is contained in the Preliminary
Offering Memorandum and Offering Memorandum, the unaudited consolidated
operating revenues, gross income, net income and net income per share amounts or
other amounts constituting such “capsule” information and described in such
letter do not agree with the corresponding amounts set forth in the unaudited
consolidated financial statements or were not determined on a basis
substantially consistent with that of the corresponding amounts in the audited
statements of income;

C. at the date of the latest available balance sheet read by such accountants,
or at a subsequent specified date not more than three business days prior to the
date of such letter, there was any change in the capital stock or any increase
in short-term indebtedness or long-term debt of the Company and its consolidated
subsidiaries or, at the date of the latest available balance sheet read by such
accountants, there was any decrease in consolidated net current assets or net
assets, as compared with amounts shown on the latest balance sheet incorporated
by reference in the Preliminary Offering Memorandum and Offering Memorandum; or

D. for the period from the closing date of the latest income statement
incorporated by reference in the Preliminary Offering Memorandum and Offering
Memorandum to the closing date of the latest available income statement read by
such accountants there were any decreases, as compared with the corresponding
period of the previous year, in consolidated gross revenues, operating income or
net income; except in all cases set forth in clauses (C) and (D) above for
changes, increases or decreases which the Preliminary Offering Memorandum and
Offering Memorandum disclose have occurred or may occur or which are described
in such letter; and

 

14



--------------------------------------------------------------------------------

(iv) they have compared specified dollar amounts (or percentages derived from
such dollar amounts) and other financial information contained in the
Preliminary Offering Memorandum and Offering Memorandum (in each case to the
extent that such dollar amounts, percentages and other financial information are
derived from the general accounting records of the Company and its subsidiaries
subject to the internal controls of the Company’s accounting system or are
derived directly from such records by analysis or computation) with the results
obtained from inquiries, a reading of such general accounting records and other
procedures specified in such letter and have found such dollar amounts,
percentages and other financial information to be in agreement with such
results, except as otherwise specified in such letter.

All financial statements and schedules included in material incorporated by
reference into the Preliminary Offering Memorandum and Offering Memorandum shall
be deemed included in the Preliminary Offering Memorandum and Offering
Memorandum for purposes of this subsection.

(b) No Material Adverse Change. Subsequent to the execution of this Agreement,
there shall not have occurred (i) any change, or any development or event
involving a prospective change, in the condition (financial or other), business,
properties or results of operations of the Company and the Subsidiaries taken as
one enterprise which, in the judgment of a majority in interest of the
Representatives, is material and adverse and makes it impractical or inadvisable
to proceed with completion of the issuance and sale of and payment for the
Securities; (ii) any downgrading in the rating of any debt securities of the
Company by any “nationally recognized statistical rating organization” (as
defined in Section 3(a)(62) of the 1934 Act), or any public announcement that
any such organization has under surveillance or review its rating of any debt
securities of the Company (other than an announcement with positive implications
of a possible upgrading, and no implication of a possible downgrading, of such
rating); (iii) any change in U.S. or international financial, political or
economic conditions or currency exchange rates or exchange controls as would, in
the judgment of a majority in interest of the Initial Purchasers including any
Representatives, be likely to prejudice materially the success of the proposed
issue, sale or disposition of the Securities, whether in the primary market or
in respect of dealings in the secondary market; (iv) any material suspension or
material limitation of trading in securities generally on the Stock Exchange, or
any setting of minimum prices for trading on such exchange, or any suspension of
trading of any securities of the Company on any exchange or in the
over-the-counter market; (v) any banking moratorium declared by U.S. Federal or
New York authorities; (vi) any major disruption of settlements of securities or
clearance services in the United States or (vii) any attack on outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity
or emergency if, in the judgment of a majority in interest of the Initial
Purchasers, including any Representatives, the effect of any such attack,
outbreak, escalation, act, declaration, calamity or emergency makes it
impractical or inadvisable to proceed with completion of the issuance and sale
of and payment for the Securities.

 

15



--------------------------------------------------------------------------------

(c) Opinion and 10b-5 Statement of Counsel for the Company. (x) The
Representatives shall have received an opinion, dated the Closing Date, of
Schiff Hardin LLP, counsel for the Company, to the effect that:

(i) The Company has been duly incorporated and is a validly existing corporation
in good standing under the laws of the State of Delaware, with corporate power
and authority to own its properties and conduct its business as described in the
Pricing Disclosure Package and the Offering Memorandum; and the Company is duly
qualified to transact business as a foreign corporation and is in good standing
under the laws of the State of Indiana;

(ii) This Agreement has been duly authorized, executed and delivered by the
Company.

(iii) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles, and except that rights to
indemnity and contribution thereunder may be limited by applicable law and
public policy;

(iv) The Indenture has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles; the Securities have been duly authorized and
duly executed and, when authenticated in accordance with the terms of the
Indenture and delivered to and paid for by the Initial Purchasers in accordance
with the provisions of this Agreement, will constitute legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles; and the
Indenture and the Securities will conform, as to legal matters in all material
respects to the descriptions thereof contained in the Pricing Disclosure Package
and the Offering Memorandum;

(v) The Exchange Securities have been duly authorized by the Company and, when
duly executed and delivered by the Company as contemplated by the Registration
Rights Agreement and authenticated by the Trustee in accordance with the
provisions of the Indenture and delivered in exchange for the Securities in
accordance with the Registration Rights Agreement, will constitute the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles; and
the Exchange Securities will conform, as to legal matters in all material
respects to the descriptions thereof contained in the Pricing Disclosure Package
and the Offering Memorandum;

 

16



--------------------------------------------------------------------------------

(vi) Neither the execution and delivery by the Company of the Transaction
Documents nor the performance by the Company of its obligations under the
Transaction Documents requires any consent or approval of any nature from or
filing with any governmental authority of the State of Indiana or the United
States of America, nor is any such consent, approval or filing required by the
Delaware General Corporation Law, except for filings required under the
Securities Act or the Exchange Act;

(vii) The Company is not and, after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the Offering Memorandum, will not be an
“investment company” as defined in the Investment Company Act of 1940;

(viii) Each of the Significant Subsidiaries has been duly incorporated or formed
and is a corporation or limited liability company validly existing and, where
applicable, in good standing under the laws of the jurisdiction of its
incorporation or formation, with corporate or limited liability company power
and authority to own its properties and to conduct its business as described in
the Pricing Disclosure Package and Offering Memorandum; and each Significant
Subsidiary is duly qualified to transact business as a foreign corporation or
limited liability company in good standing in each of the jurisdictions set
forth opposite the name of such Significant Subsidiary on a schedule attached to
the opinion;

(ix) To the knowledge of such counsel, based in part upon a review of the stock
register of Northern Indiana Public Service Company LLC (“NIPSCO”), all of the
issued and outstanding equity interests of NIPSCO are owned by the Company,
directly or through subsidiaries. There is no perfected lien upon the
outstanding equity interests of NIPSCO and, to the knowledge of such counsel,
there is no other lien, security interest, charge or encumbrance upon the equity
interests of NIPSCO;

(x) The execution and delivery by the Company of this Agreement and the
Registration Rights Agreement do not, and the performance by the Company of its
obligations under this Agreement, the Indenture and the Registration Rights
Agreement, including the issuance and sale of the Securities, will not,
(i) violate the certificate of incorporation or by-laws of the Company,
(ii) violate any law, rule or regulation applicable to the Company and generally
applicable to transactions of the type contemplated by this Agreement undertaken
by issuers engaged in businesses similar to the businesses of the Company,
(iii) violate any judgment, injunction, order or decree identified by an officer
of the Company as material to the Company and the Subsidiaries taken as a whole
(which judgments, injunctions, orders and decrees, if any, shall be set forth in
a certificate attached to the opinion), or (iv) breach or result in a default
under any indenture, mortgage, instrument or agreement which is filed as an
exhibit to or filed as an exhibit through incorporation by reference to either
the Company’s Annual Report on Form 10-K for the year ended on the December 31
preceding the date of delivery of such opinion or any Quarterly Report on Form
10-Q or Current Report on Form 8-K filed subsequent to the date of such Form
10-K and prior to the Closing Date;

 

17



--------------------------------------------------------------------------------

(xi) The descriptions in the Pricing Disclosure Package and the Offering
Memorandum of any statutes, contracts and documents, insofar as such statements
purport to constitute summaries of matters of law and legal conclusions with
respect thereto, are correct in all material respects; and such counsel do not
know of any statutes, regulations, contracts or other documents that are
required to be described in the Pricing Disclosure Package and the Offering
Memorandum that are not so described;

(xii) Assuming the accuracy of the representations and warranties made by, and
the due performance and compliance with the agreements and undertakings by, the
Company and the Initial Purchasers as set forth in this Agreement, no
registration of the Securities under the Securities Act, and no qualification of
the Indenture under the Trust Indenture Act is required for the offer and sale
of the Securities by the Company to the Initial Purchasers, and the resale of
the Securities by the Initial Purchasers outside of the United States and by the
Initial Purchasers to QIBs in the United States, each in the manner contemplated
by Section 2(b) of this Agreement, the Pricing Disclosure Package and the
Offering Memorandum (it being understood that such counsel expresses no opinion
as to any subsequent reoffer or resale of the Securities subsequent to the
resale by the Initial Purchasers);

(xiii) No facts have come to their attention that have led them to believe that
the Preliminary Offering Memorandum, as of its date, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein in the light of the circumstances under
which they were made, not misleading, that the Pricing Disclosure Package, as of
the Time of Sale, included an untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, or that
the Offering Memorandum, as of its date and as amended or supplemented as of the
Closing Date, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; it being understood that such counsel need express no
opinion as to the financial statements or other financial data contained or
incorporated by reference in the Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum or any amendment or supplement
thereto; and

(xiv) The statements made in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Certain United States Federal Income Tax
Considerations for Non-U.S. Holders,” insofar as such statements purport to
constitute summaries of United States federal income tax law or legal
conclusions with respect thereto, have been reviewed by such counsel and are
accurate and complete in all material respects.

 

18



--------------------------------------------------------------------------------

(y) The Representatives shall have received an opinion, dated the Closing Date,
of internal counsel for the Company, to the effect that:

(i) The descriptions in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum of any legal and governmental
proceedings, insofar as such statements purport to constitute summaries of
matters of law and legal conclusions with respect thereto, are correct in all
material respects; and such counsel do not know of any legal or governmental
proceedings pending to which the Company or any Subsidiary is a party or to
which any of their respective properties is subject that are required to be
described in the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum and are not so described; and

(ii) To the knowledge of such counsel, except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, there are no pending or
threatened actions, suits, proceedings or investigations against or affecting
the Company or any Subsidiary or any of their respective properties, assets or
operations that could reasonably be expected to, individually or in the
aggregate, materially and adversely affect the ability of the Company to perform
its obligations under this Agreement or which could be reasonably be expected to
have a Material Adverse Effect.

(d) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representatives shall have received from Hunton Andrews Kurth LLP, counsel for
the Initial Purchasers, such opinion or opinions, dated the Closing Date, with
respect to the incorporation of the Company, the validity of the Securities and
Exchange Securities, the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Offering Memorandum and other related matters as the
Representatives may require, and the Company shall have furnished to such
counsel such documents as they request for the purpose of enabling them to pass
upon such matters.

(e) Officer’s Certificate. The Representatives shall have received a
certificate, dated the Closing Date, of the President or any Vice President and
a principal financial or accounting officer of the Company in which such
officers, to the best of their knowledge after reasonable investigation, shall
state that the representations and warranties of the Company in this Agreement
are true and correct in all material respects, that the Company has complied
with all agreements and satisfied all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date and that, subsequent to the
date of the most recent financial statements in the Pricing Disclosure Package
and the Offering Memorandum, there has been no material adverse change, nor any
development or event involving a prospective material adverse change, in the
condition (financial or other), business, properties or results of operations of
the Company and the Subsidiaries taken as a whole except as set forth in or
contemplated by the Pricing Disclosure Package and the Offering Memorandum.

(f) Bring Down Comfort Letter. The Representatives shall have received a letter,
dated the Closing Date, of Deloitte & Touche LLP which meets the requirements of
subsection (a) of this Section, except that the specified date referred to in
such subsection will be a date not more than three days prior to the Closing
Date for the purposes of this subsection.

(g) Registration Rights Agreement. The Initial Purchasers shall have received a
counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company.

 

19



--------------------------------------------------------------------------------

(h) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

The Company agrees to furnish the Representatives with such conformed copies of
such opinions, certificates, letters and documents as the Representatives
reasonably request. The Representatives may in their sole discretion waive on
behalf of the Initial Purchasers compliance with any conditions to the
obligations of the Initial Purchasers under this Agreement.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company will indemnify and
hold harmless each of the Initial Purchasers, its partners, directors and
officers and each person, if any, who controls such Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities, joint or several, to which
such Initial Purchaser may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained or incorporated by reference in
the Preliminary Offering Memorandum, the Pricing Term Sheet, any Issuer Written
Communication or the Offering Memorandum, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and will reimburse each Initial Purchaser
for any legal or other expenses reasonably incurred by such Initial Purchaser in
connection with investigating or defending any such loss, claim, damage,
liability or action as such expenses are incurred; provided , however, that the
Company will not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement in or omission or alleged omission from any of such
documents in reliance upon and in conformity with written information furnished
to the Company by any Initial Purchaser through the Representatives, if any,
specifically for use therein, it being understood and agreed that the only such
information furnished by any Initial Purchaser consists of the following
information: the third sentence of the fourth paragraph and the entire ninth
paragraph under the caption “Plan of Distribution” in the Preliminary Offering
Memorandum and the Offering Memorandum (the “Initial Purchaser Information”).

(b) Indemnification of the Company. Each Initial Purchaser will severally and
not jointly indemnify and hold harmless the Company, its directors and officers
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities to which the Company may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Preliminary Offering Memorandum, the Pricing Term Sheet, any Issuer
Written Communication or the Offering Memorandum, or any amendment or supplement
thereto, or arise out of or are based upon the omission or the alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by

 

20



--------------------------------------------------------------------------------

such Initial Purchaser through the Representatives, if any, specifically for use
therein, and will reimburse any legal or other expenses reasonably incurred by
the Company in connection with investigating or defending any such loss, claim,
damage, liability or action as such expenses are incurred, it being understood
and agreed that the only such information furnished by any Initial Purchaser
consists of the Initial Purchaser Information.

(c) Notice and Procedures. Promptly after receipt by an indemnified party under
this Section of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under subsection (a) or (b) above, notify the indemnifying party of the
commencement thereof; but the failure to notify the indemnifying party shall not
relieve it from any liability that it may have under subsection (a) or (b) above
except to the extent that it has been materially prejudiced through the
forfeiture of substantive rights or defenses by such failure; and provided
further that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to any indemnified party otherwise than
under subsection (a) or (b) above. In case any such action is brought against
any indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party under this Section for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof other than
reasonable costs of investigation. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened action in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party unless such settlement (i) includes an unconditional release
of such indemnified party from all liability on any claims that are the subject
matter of such action and (ii) does not include a statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of an
indemnified party.

(d) Contribution and Limitation on Liability. If the indemnification provided
for in this Section is unavailable or insufficient to hold harmless an
indemnified party under subsection (a) or (b) above, then each indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of the losses, claims, damages or liabilities referred to in
subsection (a) or (b) above (i) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company on
the one hand and the Initial Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting expenses) received by the Company bear to
the total discounts and commissions received by the Initial Purchasers. The
relative fault shall be determined by reference to, among other things,

 

21



--------------------------------------------------------------------------------

whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Initial Purchasers on the other
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities purchased and distributed by it exceeds the amount of any damages
which such Initial Purchaser has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint.

(e) Non-Exclusive Remedies. The obligations of the Company under this Section
shall be in addition to any liability which the Company may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act; and the
obligations of the Initial Purchasers under this Section shall be in addition to
any liability which the respective Initial Purchasers may otherwise have and
shall extend, upon the same terms and conditions, to each director of the
Company, to each officer of the Company named in the Offering Memorandum and to
each person, if any, who controls the Company within the meaning of the Act.

8. Defaulting Initial Purchaser. If any Initial Purchaser or Initial Purchasers
default in their obligations to purchase Securities under this Agreement and the
aggregate principal amount of Securities that such defaulting Initial Purchaser
or Initial Purchasers agreed but failed to purchase does not exceed 10% of the
total principal amount of Securities, the Representatives may make arrangements
satisfactory to the Company for the purchase of such Securities by other
persons, including any of the Initial Purchasers, but if no such arrangements
are made by the Closing Date, the non-defaulting Initial Purchasers shall be
obligated severally, in proportion to their respective commitments under this
Agreement, to purchase the Securities that such defaulting Initial Purchasers
agreed but failed to purchase. If any Initial Purchaser or Initial Purchasers so
default and the aggregate principal amount of Securities with respect to which
such default or defaults occur exceeds 10% of the total principal amount of
Securities and arrangements satisfactory to the Representatives and the Company
for the purchase of such Securities by other persons are not made within 36
hours after such default, this Agreement will terminate without liability on the
part of any non-defaulting Initial Purchaser or the Company, except as provided
in Section 9. As used in this Agreement, the term “Initial Purchaser” includes
any person substituted for an Initial Purchaser under this Section. Nothing
herein will relieve a defaulting Initial Purchaser from liability for its
default. The respective commitments of the several Initial Purchasers for the
purposes of this Section shall be determined without regard to reduction in the
respective Initial Purchasers’ obligations to purchase the principal amounts of
the Securities set forth opposite their names in this Agreement.

 

22



--------------------------------------------------------------------------------

9. Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company or its officers and of the several Initial Purchasers set forth in or
made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation, or statement as to the results thereof, made by or on
behalf of any Initial Purchaser, the Company or any of their respective
representatives, officers or directors or any controlling person, and will
survive delivery of and payment for the Securities. If this Agreement is
terminated pursuant to Section 8 or if for any reason the purchase of the
Securities by the Initial Purchasers is not consummated, the Company shall
remain responsible for the expenses to be paid or reimbursed by it pursuant to
Section 4(g) and the respective obligations of the Company and the Initial
Purchasers pursuant to Section 7 shall remain in effect. If the purchase of the
Securities by the Initial Purchasers is not consummated for any reason other
than solely because of the termination of this Agreement pursuant to Section 8
or the occurrence of any event specified in clauses (iii), (iv), (v), (vi) or
(vii) of Section 6(b), the Company will reimburse the Initial Purchasers for all
out-of-pocket expenses (including fees and disbursements of counsel) reasonably
incurred by them in connection with the offering of the Securities.

10. Persons Entitled to Benefit of Agreement. This Agreement will inure to the
benefit of and be binding upon the Company and such Initial Purchasers as are
identified in this Agreement and their respective successors and the officers
and directors and controlling persons referred to in Section 7, and no other
person will have any right or obligation hereunder.

11. Miscellaneous.

(a) Authority of the Representatives. The Representatives will act for the
several Initial Purchasers in connection with the financing described in this
Agreement, and any action under this Agreement taken by the Representatives
jointly will be binding upon all the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representatives c/o Credit Suisse Securities
(USA) LLC, Eleven Madison Avenue, New York, New York 10010, Attention: LCD-IBD,
Fax No.: 212-325-4296; J.P. Morgan Securities LLC, 383 Madison Avenue, New York,
New York 10179; Investment Grade Syndicate Desk – 3rd Floor, Fax No.:
212-834-6081; Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036,
Attention: Investment Banking Division, Fax No.: 212-507-8999; and MUFG
Securities Americas Inc., 1221 Avenue of the Americas, 6th Floor, New York, New
York 10020, Fax No.: 646-434-3455, Attention: Capital Markets Group. Notices to
the Company will be mailed, delivered or telegraphed and confirmed to it at 801
East 86th Avenue, Merrillville, Indiana 46410, Attention: Shawn Anderson, with a
copy to Robert J. Minkus, Schiff Hardin LLP, 233 South Wacker Drive, Suite 7100,
Chicago, Illinois 60606.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regards to principles
of conflicts of law.

 

23



--------------------------------------------------------------------------------

(d) Submission to Jurisdiction. The Company hereby submits to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.

(e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

 

24



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, NISOURCE INC. By:  

/s/ Shawn Anderson

  Name: Shawn Anderson   Title: Vice President, Treasurer and Chief Risk Officer

Accepted: As of the date first written above

CREDIT SUISSE SECURITIES (USA) LLC

 

By:  

/s/ Nevin Bhatia

Name:   Nevin Bhatia Title:   Director J.P. MORGAN SECURITIES LLC By:  

/s/ Som Bhattacharyya

Name:   Som Bhattacharyya Title:   Executive Director MORGAN STANLEY & CO. LLC
By:  

/s/ Yurij Slyz

Name:   Yurij Slyz Title:   Executive Director MUFG SECURITIES AMERICAS INC. By:
 

/s/ Richard Testa

Name:   Richard Testa Title:   Managing Director

As Representatives of the Initial Purchasers

 

25



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Credit Suisse Securities (USA) LLC

   $ 61,250,000  

J.P. Morgan Securities LLC

     61,250,000  

Morgan Stanley & Co. LLC

     61,250,000  

MUFG Securities Americas Inc.

     61,250,000  

Barclays Capital Inc.

     28,000,000  

Citigroup Global Markets Inc.

     28,000,000  

Wells Fargo Securities, LLC

     28,000,000  

KeyBanc Capital Markets Inc.

     10,500,000  

U.S. Bancorp Investments, Inc.

     10,500,000  

Total

   $ 350,000,000  

 

26



--------------------------------------------------------------------------------

ANNEX A

Pricing Disclosure Package

 

1. Preliminary Offering Memorandum dated June 6, 2018

 

2. Pricing term sheet containing the terms of the Securities, substantially in
the form of Annex B.

 

27



--------------------------------------------------------------------------------

ANNEX B

NISOURCE INC.

$350,000,000 3.650% Notes due 2023

PRICING TERM SHEET

(To Preliminary Offering Memorandum dated June 6, 2018)

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
(the “Securities Act”) or the securities laws of any other jurisdiction. The
notes may not be offered or sold in the United States or to U.S. persons (as
defined in Regulation S) except in transactions exempt from, or not subject to,
the registration requirements of the Securities Act. Accordingly, the notes are
being offered only (1) to “qualified institutional buyers” as defined in Rule
144A under the Securities Act and (2) outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act.

 

Issuer:    NiSource Inc. Security:    3.650% Notes due 2023 (the “Notes”)
Ratings (Moody’s; S&P; Fitch)*:    [Omitted] Size:    $350,000,000 Offering
Price:    99.854% of the principal amount Maturity Date:    June 15, 2023
Benchmark Treasury:    2.750% due May 31, 2023 Benchmark Treasury Price/Yield:
   99-23+/ 2.807% Spread to Benchmark Treasury:    T+87.5 basis points Yield to
Maturity:    3.682% Optional Redemption Terms:   

Make-whole call at any time prior to May 15, 2023 (the par call date) at 15
basis points spread over Treasury Benchmark (calculated to the par call date).

Callable on or after the par call date at par.

Coupon:    3.650% Interest Payment Dates:    June 15 and December 15 of each
year, beginning December 15, 2018 Initial Interest Accrual Date:    June 11,
2018 Format:    Rule 144A/Reg. S with registration rights Transaction Date:   
June 6, 2018 Expected Settlement Date:    June 11, 2018 (T+3) CUSIP/ISIN (Rule
144A):    65473PAD7/ US65473PAD78 CUSIP/ISIN (Reg. S):    U65483AB2/
USU65483AB25

Joint Book-Running Managers:

  

Credit Suisse Securities (USA) LLC

J.P. Morgan Securities LLC

Morgan Stanley & Co. LLC

MUFG Securities Americas Inc.

Barclays Capital Inc.

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

Co-Managers:

  

KeyBanc Capital Markets Inc.

U.S. Bancorp Investments, Inc.

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

 

28



--------------------------------------------------------------------------------

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed in the United States solely to Qualified
Institutional Buyers, as defined in Rule 144A under the Securities Act and
outside the United States solely to Non-U.S. persons as defined under Regulation
S under the Securities Act.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.

 

29



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S or
Rule 144A or any other available exemption from registration under the
Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

30



--------------------------------------------------------------------------------

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of the Pricing Disclosure Package, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

 

31



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement

[Filed as Exhibit 10.4 to the Current Report on Form 8-K filed with the SEC on
June 12, 2018.]

 

32